Detailed Action

Status of Claims
	Claims 1-25 are pending. Claims 1, 10 and 19 are amended.

Response to Arguments
	The double patenting rejections are withdrawn in view of the claim amendments.
	The 101 rejection of the claims is withdrawn in view of applicant’s arguments and recognition that the claims represent an improvement in electronic trading technology as evidenced by the as-filed specification at para. 0012 disclosing “By submitting stored order messages to the matching engine in an order unrelated to the order in which they were received at the electronic trading system, the importance of the transmission path between the parties and the electronic trading system is reduced.”

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose the method of submitting orders to an electronic trading system per claims 1, 10 and 19 and their dependents where orders are received and stored to queues of a batch having a defined duration and subsequently randomly or in an order different from which they were received, transferred to a matching engine from the queues.
The present application is a continuation of application 14/481,022, now patent 10,102,577 and application 16/161612 now patent 10,614,523. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art is:
US 20040090974 A1 - Balakrishnan, Hari et al. - Method and apparatus for bandwidth guarantee and overload protection in a network switch.
US 20040093300 A1 - Burns, Michael J. - Method, apparatus and interface for trading multiple tradeable objects.
US 20150006349 A1 - Eddy; Jonathan David et al. - Electronic Trading Auction With Orders Interpreted Using Future Information.
US 20130297478 A1 - Mannix; Brian F. - SYSTEM, METHOD, AND COMPUTER-READABLE MEDIUM FOR IMPROVING THE EFFICIENCY AND STABILITY OF FINANCIAL MARKETS.
US 20130013487 A1 - Sellberg; Lars-Ivar et al. - MICRO AUCTION
US 8315187 B1 - White; Martin - Dynamic head of line allocation.
US 20120300787 A1 – Korger - APPARATUS AND A METHOD OF RECEIVING AND STORING DATA PACKETS CONTROLLED BY A CENTRAL CONTROLLER

US 20120327949 A1 – Korger - DISTRIBUTED PROCESSING OF DATA FRAMES BY MULTIPLE ADAPTERS USING TIME STAMPING AND A CENTRAL CONTROLLER














Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to William E. Rankins whose telephone number is 571-270-3465.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694